Clark, J.
This appeal is from a judgment of conviction for aggravated assault, and the errors assigned relate to the several actions of the court in overruling appellant’s motion to quash the indictment on several grounds specified therein, error in the charge of the court, and in refusing to sustain a challenge to the array of jurors summoned and empanelled for his trial.
The* exceptions to the indictment were to the effect that it did not appear on its face to be the act of the grand jury of Montague County, nor did it show that it was presented in a court having jurisdiction of the offence charged. The indictment recites that “ the grand jurors of the State of Texas, duly empanelled, charged, and sworn to inquire of offences committed in the County of Montague, upon their oath present,” etc. It is argued at some length that the indictment should aver that they were the grand jurors, not only of the State of Texas, but also of the bounty of Montague, and were summoned from the body of that *85county.. The law has been long settled to the contrary. English v. The State, 4 Texas, 125 ; Williams v. The State, 30 Texas, 404 ; Davis v. The State, 6 Texas Ct. App. 133. The statutory requisite of an indictment, that it must appear therefrom that the same was presented in a court having jurisdiction of the offence set forth (Pasc. Dig., art. 2863, sect. 2), is repealed and annulled by subsequent organic provisions, and all indictments are presentable only in the District Courts. Const., art. 5, sect. 17. And the present statutory provision is now in conformity with the Constitution. Rev. Code Cr. Proc., art. 420.
The certificate of the district clerk accompanying the transfer of the case to the County Court, though not a literal compliance with the statute, seems to embrace substantially all that is required. The statute provides that in the transfer of indictments for misdemeanor from District Courts to inferior courts having jurisdiction of the offences charged, the clerk of the District Court shall deliver the indictment, and all the papers relating to each case, to the proper court or justice, as directed in the order of transfer, and' shall accompany each case with a certified copy of all the proceedings taken in the District Court in regard to the same. Laws 1876, chap. 91. The record before us discloses a regular presentment of the indictment in the District Court, the order of transfer, and a certificate of the clerk “that the above and foregoing is a true copy of the minutes of said court as regards said cause.” It has been held that no action could be taken by the District Court in this class of cases, save to receive the indictment and to enter the proper order of transfer. Cassaday v. The State, 4 Texas Ct. App. 96. Under the law, these are noted upon the minutes; and we must presume, in the absence of a showing to the contrary, that a true copy of the minutes shows all the proceedings taken in the District Court in regard to the case. It may be added that this objection does not come within the purview of the statute regulating the pleadings in criminal actions, and could not *86well be made by motion to set aside the indictment. Pasc. Dig., art. 2950.
Nor do we perceive any error in the action of the court upon appellant’s challenge to the array of petit jurors. The act of August 1, 1876, and the supplemental act of August 18, 1876, relating to the organization of grand and petit juries, fail to prescribe any additional cause for challenge to the,, array, and the law with reference to that subject is left as it was aforetime. The Code of Criminal Procedure provides that the defendant may challenge the array for the following cause only: “That the officer summoning the jury has acted corruptly, and has wilfully summoned persons upon the jury known to be prejudiced against the defendant, and with a view to cause him to be convicted.” Pasc. Dig., art. 3034. The challenge to the array spoken of in sect. 25 of the act of August 1, 1876 (Laws 1876, p. 83), must therefore have reference to the provision above quoted, already in existence, and must be construed therewith ; and to entitle a defendant in a criminal case to the exercise of that right, his cause of challenge must be brought clearly within the provisions of the Code.
In this case the cause of challenge to the array was because the jury-commissioners for the County Court had failed to sign and certify the jury-list drawn for that term of the court, and which list was tendered to defendant from which to select a jury. From the explanation of the presiding judge, appended to defendant’s bill of exceptions, it appears that the list of jurors was in fact drawn by regular commissioners, and that other formalities in the law were observed; and we are not prepared to say that, even had appellant made his objection in a proper manner, it would be incumbent on this court to hold that provision of the law as mandatory, in the absence of a showing that defendant was prejudiced thereby.
Finding no error in the judgment, it is affirmed.

Affirmed.